In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00191-CR



       MARK EDWARD COVINGTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1524835




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Mark Edward Covington was convicted by a Hopkins County jury in this case of witness

tampering1 and assessed punishment of confinement in the Texas Department of Criminal Justice

Correctional Institutions Division for life. This case was tried with a companion case, which is

the subject of another appeal pending before this Court.2 Covington filed a single, consolidated

brief covering both appeals in which he contends that the trial court erred (1) in refusing to inquire

into the qualifications of the grand jury members and (2) in submitting a charge to the jury that

allowed his conviction on a less than unanimous verdict of guilty.

           The arguments raised in this appeal are precisely the same arguments brought before this

Court in the companion appeal styled Covington v. State, cause number 06-15-00190-CR. In our

opinion of this date disposing of that appeal, we found (1) that Covington failed to preserve error

regarding the qualifications of the grand jurors and (2) that the trial court did not err in its charge

to the jury. For the reasons set out in that opinion, we overrule Covington’s points of error as they

apply to this appeal.




1
    See TEX. PENAL CODE ANN. § 36.05(a)(2) (West Supp. 2015).
2
 In his companion case, filed under cause number 06-15-00190-CR, Covington appeals from his conviction of
another count of witness tampering.

                                                        2
      We affirm the judgment of the trial court.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      March 17, 2016
Date Decided:        May 25, 2016

Do Not Publish




                                               3